BY THE COURT.
The claim in this case was confirmed by the board. It has been submitted to this court without argument or the statement on the part of the appellants of any reasons for reversing their decree. No doubt seems to have been entertained by the commissioners as to the authenticity of the grant. The original is produced, and the expediente is found in the archives. The land was occupied and cultivated by the original grantees, and has continued in their possession and that of persons claiming under them until the present day. Its boundaries are well known, and described with considerable precision in the grant and accompanying map. We see no reason for reversing the decision of the board. The claim must therefore" be confirmed.